          Case 5:17-cv-02085-LKC Document 49 Filed 01/24/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA




Maclean                                                         CIVIL ACTION


               v.


Lower Saucon Township                                           No. 17-2085


                                             ORDER


               AND NOW, TO WIT: This 23 day of January, 2019,

it having been reported that the issues between the parties in the above action has been settled

and upon Order of the Court pursuant to the provisions of Rule 41.1 (b) of the Local Rules of

Civil Procedure of this Court (effective July 1, 1995), it is

               ORDERED that the above action is DISMISSED with prejudice, pursuant to

agreement of counsel without costs except as provided by Local Rule 54.1.




                                                   KATE BARKMAN, Clerk of Court


                                                   BY: __16~~~~~~~~~
                                                      Deput
